Title: To Thomas Jefferson from Albert Gallatin, 14 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Septer. 14th 1808
                  
                  Your letters of 2d & 5th I received only on the 12th instt.—I intend leaving this on the 21st & expect to reach Washington about the 27th. Any letter therefore written subsequent to the receipt of this should be directed to Washington. If, in the mean while I hear of the arrival of the St. Michael, I will hasten my departure & travel faster, so as to be ready to receive any communication arising from her return or to meet you if the exigency of the case induces you to return to Washington sooner than you calculate.
                  With the assistance of Govr. Tompkins & of Gen. Wilkinson, militia & regulars have arrived on ’ere on their march to the Lakes, & I hope that by the 1st. of Octer. every thing will be there in tolerable order, & the militia relieved every where but in Vermont by the regulars. Nothing new or extraordinary from New England or any other quarter. I find it difficult to have the necessary prosecutions instituted in the northern parts of this State. But the district atty. of Maine has by going himself to Passamaquoddy collecting evidence, instituting suits &c. restored order in that quarter.
                  I enclose two cases for your decision. Shall vessels which had sailed under permission and have been forced to return by stress of weather or compulsion, be permitted to proceed again on their voyages?
                  It is asserted, but not yet certain, that we have lost the election in Vermont. Of New Jersey I can ascertain nothing; but it is a doubtful State. In Pennsylvania we have gained ground east of the mountains, but rather lost westwardly: I have still good hopes of that State; but should we lose it, the fate of the Presidential election must as in 1800, depend on S. Carolina.
                  The late accounts from Spain induce a belief that the war there will be more similar to those of Ireland & La Vendée, than productive of serious resistance. But the colonies may probably stand out. 
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               